PD-0113-15
                              07-/3-0003^-^

-Lm oe^Inc 4. fcrfW* -k m PhP-r            ;         x .

Pino i r-f    „ ^ ^ 'X- ***'J* ofcdi«: f0it mlf0 j

                                                              O


                                     CQygffr OFCRIMINAL APPEALS
                                     ,fVMiOT-AS:f«MMIMA! APPPJA&




                                           f/ledUn
                                     C0^OFCRlM,^AppEALS
                                          •peb o.?2:;5

                                        Abel Acosta, Clerk